DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having application No. 16/688,953 of LEITERMANN et al. for “RADIOFREQUENCY IDENTIFICATION EQUIPPED MEDICAL CABINET SYSTEMS AND METHODS OF ASSEMBLY AND USE THEREOF” filed on November 19, 2019 has been examined.

Claims 1-20 are pending.

Drawings
Drawings Figures 1-17 submitted on November 19, 2019 are in compliance with the provisions of 37 CFR 1.121(d).

Reason for Allowance


Claims 1-20 are allowable.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 1, comprising among other limitations: a second plurality of antenna loops comprising a second array of antennas, the RFID storage container 
As to claim 11, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 11, comprising among other limitations: a radio frequency identification (RFID) storage container, comprising: receive, at the controller, the first RFID emission signal from the control unit via the first transmission wire; emit, via the array of antennas, an electromagnetic signal in response to receipt of the first RFID emission signal; receive, from one or more RFID tags associated with one or more 
As to claim 15, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 15, comprising among other limitations: based on the control signal received at the shelf-located controller of the first shelf: causing a first antenna loop of a first plurality of antenna loops of the first shelf to couple with the first transmission wire of the first RFID signal, causing the first antenna loop of the first plurality of antenna loops to decouple from the first transmission wire of the first RFID signal, causing a second antenna loop of the first plurality of antenna loops to couple with the first transmission wire of the first RFID signal, causing the second antenna loop of the first plurality of antenna loops to decouple from the first transmission wire of the first RFID signal; receiving the control signal at the shelf-located controller of the second shelf; and based on the control signal received at the shelf-located controller of the second shelf: causing a first antenna loop of a second plurality of antenna loops to couple with the second transmission wire of the second RFID signal, causing the first antenna loop of the second plurality of antenna loops to decouple from the second transmission wire of the second RFID signal, causing a second antenna loop of the second plurality of antenna loops to couple with the second transmission wire of the second RFID signal, and causing the second antenna loop of the second plurality of antenna loops to decouple from the second transmission wire of the second RFID signal, i.e. in the 
As to claims 2-10, 12-14 and 16-20 directly/indirectly depend from allowed claims 1, 11, 15 and therefore are allowed for the same reason/s.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are further to show the state of art.

The prior art of Wicks et al. (U.S. Publication No. 2017/0262797 A1), discloses a system, comprising a radio frequency identification (RFID) storage container comprising a control unit, a first shelf having a first antenna loop and a second shelf having a second antenna loop (the cabinet 10 has a top wall 11, a left side wall 12, a right 13 side wall, and a bottom wall 14, together defining an interior space. At least one shelf 15 separates the cabinet's interior space into distinct storage regions 16. In an exemplary embodiment, at least one of the cabinets 10 in a storage room is a radio frequency identification (RFID) equipped cabinet 10 [i.e. a radio frequency identification (RFID) storage container] that includes an associated RFID reader 20 (FIG. 2) that can detect and read information embedded in RFID tags associated with (e.g., attached to) the medical items 1 stored within the cabinet 10, described in Paragraph 0028, illustrated in FIGS. 2 and 3. In this embodiment, the cabinet 10 includes a power supply unit (PSU) 32 that supplies power from an external source, such as a standard power outlet, to the cabinet's computer 30 [i.e. a control unit] and to other electrical components (e.g., RFID reader 20) by direct power cable connections and/or indirectly through connections with one or more of the other components as illustrated in FIG. 2. Optionally, the cabinet 10 may include a backup power supply, such as a battery 34 that supplies power to one or more electrical components in the event of a main power failure (e.g., the cabinet is unplugged from the external power source or the PSU 32 fails). The computer 30 is connected to the RFID reader 20 through a digital signal connection 40. The RFID reader 20 is connected via RF signal connections 42 to antenna boards 44 and their associated antennas 46 located in each shelf 15 [as shown in FIG. 2 a first shelf having an antenna loop and a second shelf having a second antenna loop], described in Paragraph 0029); and a remote computing device configured to receive the status of the one or more products (the inventory management system 22 may instruct the transceiver 24, 240 to transmit a one-way beacon signal indicating that a product stored on the associated cabinet has expired or been recalled. A handheld mobile device 25 may be configured to receive the beacon signal and notify the user that the cabinet contains the expired or recalled product [i.e. receive the status of the one or more products], described in Paragraph 0036); and monitor an inventory based on the status of the one or more products (messages may also include information that the cabinet 10 would otherwise transmit via the primary communication channel 21 during normal operation, such as inventory counts or other information read from the RFID tags stored in or near the cabinet [i.e. monitor an inventory based on the status of the one or more products]. Thus, through this additional secondary communication channel 23, valuable information can be obtained from, and delivered to, the offline cabinet 10 through the communication link established with the nearby cabinet 100 without requiring a technician to perform a visit to physically inspect the offline cabinet 10, which can be expensive and time consuming. Additionally, operating data such as inventory counts can be transmitted to the inventory management system 22 with little or no delay or interruption, described in Paragraph 0038).

The prior art of Bauer et al. (U.S. Publication No. 2006/0238307 A1), discloses a system, comprising a control unit, a first shelf having a first plurality of antenna loops and a second shelf having a second plurality of antenna loops (reader unit 100 is connected by a cable 203 to a reader antenna 200. The reader antenna 200 typically consists of at least a loop 201 and a tuning circuit 202, described in Paragraph 0006, independent shelf systems 501a, 501b ... 501n and 502a, 502b ... 502n are each provided with multiple antennae 200 that are each connected to a reader unit 120 by a transmission cable 222. Each reader unit 120 has a controller or control unit 124 [i.e. a control unit] that uses a control cable 221 in selecting which antenna is active at any time. Between shelves, the cables 221 and 222 may be interconnected using connectors 526. While the embodiment disclosed in FIG. 3A shows that each group of shelves has an RFID system with a reader unit 120 connected to multiple antennae 200 [i.e. a first shelf having a first plurality of antenna loops and a second shelf having a second plurality of antenna loops], described in Paragraph 0077), the RFID storage container configured to transmit, via the control unit, a first RFID emission signal via a first transmission wire and a second RFID emission signal via a second transmission wire (the reader unit transmits a modulated RF signal through the first transmission cable [i.e. transmit a first RFID emission signal via a first transmission wire] and transmits an unmodulated RF signal through the second transmission cable [i.e. transmit a second RFID emission signal via a second transmission wire], described in Paragraph 0031); emit, via a first antenna loop of the first array of antennas, a first electromagnetic signal based on the first RFID emission signal (transmits a modulated RF signal to the first and one or more additional RF antennae [i.e. a first electromagnetic signal] through the first transmission cable, described in Paragraph 0032, a first RF antenna connected to the reader unit by a first transmission cable through a first switch; and a one or more additional RF antennae connected to the reader unit by the same first transmission cable through respective one or more additional switches; determining item information of items to be inventoried by selectively energizing the first and one or more additional RF antennae of each of the intelligent stations [i.e. emit, via a first antenna loop, a first electromagnetic signal based on the first RFID emission signal] to determine item information of items that are located on the respective intelligent stations, described in Paragraph 0024); and emit, via a second antenna loop, a second electromagnetic signal (the intelligent station further includes a second transmission cable that connects the reader unit to auxiliary RF antenna loops, each of the auxiliary RF antenna loops arranged proximate to a corresponding one of the first and one or more additional RF antennae. The auxiliary antennae receive an unmodulated RF signal that powers up the tags [i.e. emit, via a second antenna loop a second electromagnetic signal based], which are normally not powered in the absence of an RF signal, described in Paragraph 0014).

The prior art of Chung et al. (U.S. Publication No. 2004/0164864 A1), discloses 
 discloses a system, comprising a first plurality of antenna loops comprising a first array of antennas (An array of antennas 130 is formed by antenna loops 132 [i.e. a first plurality of antenna loops comprising a first array of antennas] on the flexible panels 131 of the partible curtain-type doorway, e.g., a personnel or vehicle entrance to a building or other facility. Each antenna loop 132 is formed of a metal conductor, such as a strip of copper or aluminum conductor, attached to panel 131, such as by an adhesive or by heat bonding, and may be laminated between two sheets of the substrate 131 material that are laminated together either adhesively or by heat to enclose antenna loop 132 therebetween, described in Paragraph 0064); transmit, via the control unit, a first RFID emission signal via a first transmission wire (Cable 38 couples RF signals from processor 50 to antennas 31-34 to be transmitted to RFID tags 44 [i.e. transmit, via the control unit, a first RFID emission signal via a first transmission wire to the first], if any, proximate portal 10” and also couples RF signals transmitted by RFID tags 44, described in Paragraph 0040); emit, via a first antenna loop of the first array of antennas, a first electromagnetic signal based on the first RFID emission signal (Cable 38 couples RF signals from processor 50 to antennas 31-34 to be transmitted to RFID tags 44 [i.e. emit, via a first antenna loop of the first array of antennas, a first electromagnetic signal based on the first RFID emission signal], if any, proximate portal 10" and also couples RF signals transmitted by RFID tags 44, described in Paragraph 0040); and receive, from one or more RFID tags, a first responsive signal from the one or more RFID tags upon activation of the one or more RFID tags by one or more of the first and second electromagnetic signals (A typical reader includes a receiver and a decoder function for providing information (data) received via an antenna, e.g., a loop antenna, from a wireless tag. Such reader may also include a write function for writing information via the antenna to the wireless tag 44. Such reader and/or reader/writer typically receives and/or transmits signals at a frequency, e.g., at about 13.56 MHZ, 125 kHz, 915 MHZ or 2.45 GHz. Signals communicated between the reader/writer and the tag interact with the tag for initiating and/or controlling operation of the tag, and/or for transmitting information to the tag (the "writing”) or for retrieving information from the tag (the “reading"). Typically, the signal from the reader/writer activates and controls the tag which returns a signal in response [i.e. receive, from one or more RFID tags, a first responsive signal from the one or more RFID tags upon activation of the one or more RFID tags by one or more of the first and second electromagnetic signals] thereto, such returned signal including, for example, an identifying number or other identifier, or other useful information or data, described in Paragraph 0043).

The prior art of Gentile et al. (U.S. Publication No. 2015/0041537 A1), discloses a radio frequency identification (RFID) storage container, to transmit a RFID emission signal via a first transmission wire and a second transmission wire to the first and described in Paragraphs 0019, 0022, 0043-0044 and 0060).

The prior art of Chen et al. (U.S. Publication No. 2009/0115579 A1), discloses a control unit configured to transmit a first RFID emission signal and a second RFID emission signal (described in Paragraphs 0015-0017).

The prior art of Higham (U.S. Publication No. 2006/0022827 A1), discloses an RFID for cabinet for monitoring items having an RFID tag includes a cabinet having at least one locking front door. An RFID detector is used for monitoring each item placed within the cabinet and is located within the interior of the cabinet. A computer is coupled to the RFID cabinet and controls opening and closing of the front door and is configured to receive an input that identifies the user. In this way, the computer is configured to periodically record data read from the RFID tags by the RFID detector (described in Paragraphs 0021-0025).

The prior art of Morris et al. (U.S. Publication No. 2015/0122887 A1), discloses an RFID reader for tracking a plurality of RFID tags, the RFID reader comprising an array of multilayer antennas each multilayer antenna comprising a first coil and a second coil, the first coil being superimposed above the second coil; and an electronics unit configured to transmit a signal to and receive and process information from each multilayer antenna (described in Paragraphs 0039-0045).

D’annunzio (U.S. Publication No. 2019/0073576 A1), discloses a device for checking the presence of articles on a shelf, that includes a detector circuit for detecting the presence of at least one article placed in at least one area of the shelf, the detector circuit being capable of switching between an article detection state, wherein it detects the presence of at least one article in the area, and an article non-detection state, wherein it does not detect any article in the area, and an RFID tag connected to the detector circuit and capable of reading and storing the article detection state or article non-detection state, of the detector circuit, the RFID tag further including an identification code for identifying the shelf area and being arranged to communicate the identification code and the state of the detector circuit to a remote RFID reader (described in Paragraphs 0031-0049).


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562.  The examiner can normally be reached on Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SISAY YACOB/						March 12, 2021Primary Examiner, Art Unit 2685